DISMISS and Opinion Filed August 14, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00843-CV

   IN RE CHERISH ARNOLD, Individually, and as Next Friend of M.N.A.
     and M.D.A., Minor Children, and as Next Friend of DANIEL TODD
             ARNOLD, an Incapacitated Adult, RELATORS

                 Original Proceeding from the 397th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-18-0116

                             MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Carlyle
                                   Opinion by Justice Bridges
       This case involves product liability claims against Toyota Motor Corporation, Toyota

Motor North America, Inc., and Toyota Motor Engineering & Manufacturing North America, Inc.

after a vehicle accident in which Daniel Todd Arnold and his two minor children sustained injuries.

Relators have filed an amended motion to dismiss their petition for writ of mandamus as moot.

Relators state that they have filed a notice of nonsuit in the underlying proceeding, dismissing all

of their remaining claims against the real parties in interest. A nonsuit renders the merits of the

nonsuited case moot. See Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010).
       Accordingly, we grant relators’ motion and dismiss their petition for writ of mandamus as

moot. See Tex. R. App. P. 42.1(a)(1); In re Solis, No. 05-13-01500-CV, 2013 WL 6096767, at *1

(Tex. App.—Dallas Nov. 19, 2013, orig. proceeding) (mem. op.).




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE

190843F.P05




                                             –2–